Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US4030341).
Regarding claims 1, 3-4 Sullivan teaches a body that may have a length, width and a pair of main surfaces, wherein it is noted that the use of the body at a predetermined angle would be considered a recitation of intended use in these production claims wherein the prior art body could be used in the same way, and wherein the body may have a support portion on the side of the body which, as above, may be held at a predetermined angle from an external substrate (Fig.8) although this language is merely a recitation of intended use, and wherein a contact portion located may be located on an “opposite side” and may include a pattern surface recessed inward (Figs. 6) such that upon use the prior art invention would be capable of causing the fine particles of blood (cells) to disperse evenly across a substrate surface by being pushed back towards the interior of the external substrate rather than congregate near the outer edges of the external substrate (abstract). Sullivan fails to teach wherein an outer edge of the contact portion is inwardly concaved.  However, Sullivan does teach variation in the outer shape of the outer edges of the contact portion (see Fig. 3-5) and further Sullivan states that “the specific configuration of surfaces 16 and 18 (i.e., the contact surfaces) is not critical to this invention reasonably implying that Sullivan is capable of additional modification in shape as well. In such case, the Court has long held that in the absence of a new and unexpected result arising from a modification of shape of a prior art object, changes in shape of a prior art object are insufficient to overcome a prima facie case of obviousness.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 2, tangent lines can be drawn on the arcuate portion of the structure in Fig. 6 that would meets the limitations of the current claims.

Regarding claim 10, it should be noted that the product of the current claims does not actually include blood or cells and so this claim limitation is considered to be a recitation of intended use.  However, the prior art notably also employs blood (abstract).
Regarding claim 11, the product of Sullivan can be made of glass (col 3, lines 4-8) which is a known hydrophilic material.
Regarding claim 12, glass has the known material quality of being perfectly elastic material.
Regarding claims 13 and 15, Sullivan teaches a body that may have a length, width and a pair of main surfaces, wherein it is noted that the use of the body at a predetermined angle would be considered a recitation of intended use in these production claims wherein the prior art body could be used in the same way, and wherein the body may have a support portion on the side of the body which, as above, may be held at a predetermined angle from an external substrate (Fig.8) although this language is merely a recitation of intended use, and wherein a contact portion located may be located on an “opposite side” and may include a pattern surface recessed inward (Figs. 6) such that upon use the prior art invention would be capable of causing the fine particles of blood (cells) to disperse evenly across a substrate surface by being pushed back towards the interior of the external substrate rather than congregate near the outer edges of the external substrate (abstract).
Regarding claim 14, tangent lines can be drawn on the arcuate portion of the structure in Fig. 6 that would meets the limitations of the current claims.
Regarding claims 17-18, it should be noted that the claim limitations presented are largely recitations of intended use, wherein the prior art product of the prior art is capable of being used in the 
Regarding claim 19, it should be noted that the product of the current claims does not actually include blood or cells and so this claim limitation is considered to be a recitation of intended use.  However, the prior art notably also employs blood (abstract).
Regarding claims 5-6 and 16, the teachings of Sullivan area as shown above. Sullivan fails to teach wherein the pattern surface has the shape claimed.  However, the Courts have long held that in the absence of a new and unexpected result arising from the provision of a newly claimed shape for an old product, newly presented claims to the newly shaped product should be held as unpatentable over the old product of different shape. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments
	Regarding the applicants’ arguments relating to the difference in shape of the current invention as compared to Sullivan, the examiner acknowledges that there is a physical distinction from what is shown in Sullivan but the case law related to changes in shape (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) is reasonably pertinent.  While the applicant argues that Sullivan does not acknowledge the specific phenomenon of blood cells being drawn outward on the slide upon deposition, it is noted that this is an issue of uniformity wherein the Sullivan implies that his invention was created in part to deal with uniform depositions of small amounts of blood (see Background of Invention).  In short, the applicant has argued that their results are new and unexpected but the applicant has not provided any substantial proof to support this assertion and there is reasonable evidence to indicate that the invention of Sullivan would accomplish goals.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANDREW J BOWMAN/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717